Citation Nr: 1825401	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to January 15, 2016 for bilateral plantar fasciitis.

2.  Entitlement to an increased rating in excess of 30 percent from January 15, 2016 for bilateral plantar fasciitis.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  George T. Sink, Attorney


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 2002 to June 2005.  Among his decorations, he was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a June 2017 videoconference Board hearing, but did not appear.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  Prior to January 15, 2016, the Veteran's service-connected bilateral plantar fasciitis is not shown by competent evidence to be manifest by severe symptomatology characterized by marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities or to be manifest by pronounced symptomatology characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, or lack of improvement by orthopedic shoes or appliances.

2.  From January 15, 2016, the Veteran's service-connected bilateral plantar fasciitis is not shown by competent evidence to be manifest by pronounced symptomatology characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, or lack of improvement by orthopedic shoes or appliances.

3.  The objective medical evidence of record shows that the level of severity of the Veteran's disabilities  preclude him from the performance of work-related tasks in a functionally and occupationally sufficient manner and thereby from securing and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to January 15, 2016 for bilateral plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

2.  The criteria for a disability rating in excess of 30 percent from January 15, 2016 for bilateral plantar fasciitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

The Veteran was afforded Compensation and Pension examinations in January 2009, October 2012, January 2013, January 2015, and January 2016, which produced findings pertinent to deciding the claims on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations were adequate for their purposes and neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that his bilateral foot disorder has worsened, shown by locking up on the inside muscle of both feet; his toes do not move; he has no feeling in the two outer toes of his right foot; and he has problems walking, standing and putting pressure on his feet because of pain.  He further contends that his inability to walk distances or stand for long periods has affected his ability to work.  He adds that he has been dismissed from several jobs for this reason and is unable to secure and maintain the kind of work in which he is experienced and trained.

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent evaluation is assigned for unilateral or bilateral moderate disabilities of the feet with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral (20 percent for unilateral) severe acquired disabilities of the feet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for bilateral (30 percent for unilateral) pronounced acquired disabilities of the feet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a , Diagnostic Code 5276.

Bilateral Plantar Fasciitis Prior to January 15, 2016

Between May 2006 and December 2008, treatment notes at Orangeburg VA noted 

the Veteran's feet as flat; he reported bilateral feet pain; and December 2008 x-rays 
revealed no bony abnormalities and joint spaces are maintained.

A December 2008 podiatry consultation at Orangeburg VA noted that the Veteran has been in orthotics for two years and feels that his feet are worse.  In February 2009, the Veteran exhibited plantar pain in both feet.  The treatment provider found the following:  Pain emanating from distal calcaneus to mid-metatarsal head area, midline on both feet.  Three sets of orthotics have not eliminated the problem. His MRI and X-rays are normal.  Diagnosis:  Plantar fasciitis, pes planus.  The treatment provider noted that he did not know what else to offer the Veteran for his disorder, but prescribed one more set of orthotics.  A February 2009 MRI indicated a "mild degree of degenerative joint disease is at the intertarsal joints of each foot." 

In January 2009, the Veteran underwent a VA examination for feet at Dorn VA, in which the VA examiner noted the Veteran' reports of daily bilateral foot pain and his use of shoe inserts; he can stand for an hour; and he can walk a mile on level ground.  

Physical examination findings were as follows:  Corns were noted on the dorsum of the fifth toes bilaterally and there was callous formation on the lateral aspect of the left foot.  There was no edema.  A moderate degree of pes planus was noted.  The Achilles tendons were in normal alignment and non-tender.  There was no pain on motion or restriction of motion.  He was tender on the right foot over the metatarsal area and the anterior heel.  His left foot was tender in the same areas, but also demonstrated diffuse tenderness along the arch.  He walked with a mild degree of pronation, but no external rotation.  He had no weakness or instability and was able to stand on his tip toes.  A mild degree of hammertoe deformity was noted in the right fourth and fifth toes with a lateral deviation of the distal phalanx of the right second and third toes measuring approximately 20 degrees deviation.  Similar changes were seen on the left foot but of slightly less severity.  He had a mild degree of hallux valgus deformity being measured at 5 degrees bilaterally.  The December 2008 x-rays revealing no bony abnormalities and joint spaces maintained were noted.

The January 2009 VA examiner diagnosed the Veteran with pes planus with hallux valgus and hammertoe deformities, as described.  In an April 2009 addendum, the January 2009 VA examiner added the diagnosis of bilateral plantar fasciitis.

Between February 2010 and July 2013 the Veteran presented at Orangeburg VA with chronic pain in his feet; pain traveling on the outside of the feet and into the lateral aspect of the lower legs and the Veteran describes inability to move 4th and 5th toes on both feet and the pain increases with pressure of weight bearing and decreases with rest; pain in the arch and dorsal aspect of the feet; pain and cold in feet, right worse than left, affecting his sleep; pain in the arches of both feet, plantar calcaneal area, dorsum of feet, exacerbated by jumping, making sharp turns and standing more than one hour; and burning sensation on the entire bottom of the feet.
  
In January 2013, the Veteran presented at Dorn VA for another VA examination for feet (other than flat feet), in which the VA examiner stated the Veteran's 2004 diagnosis of plantar fasciitis.  However, the January 2013 VA examiner found that the Veteran did not have hammer toes or hallux valgus, as well as not having Morton's neuroma or metatarsalgia. Nor did he find the Veteran had hallux rigidus, claw foot, bilateral weak foot, or any injury.  No use of an assistive device was noted.

The January 2013 VA examiner found the Veteran's foot disorder did not impact his ability to work.  

A March 2014 general examination at Orangeburg VA revealed the following: Bilateral feet with fallen arches when standing.  No pain in bilateral arches with palpation or with good range of motion of feet and ankles. No bruising, erythema, open areas, or heat.  Good strength against resistance of the examiner.  The Veteran was assessed with fallen arches/flat feet.

In May 2014, the Veteran received treatment at Dorn VA, during which the treatment provider noted the following, as he had in February 2009:  Pain emanating from distal calcaneus to mid-metatarsal head area, midline on both feet and up lateral legs. Three sets of orthotics did not eliminate the problem in 2009.  His MRI and x-rays were normal in 2009.  Diagnosis:  Plantar fasciitis, pes planus.  Treatment Today:  Sent for standard Arizona braces and shoes to wear them in.  If no improvement, will send to surgeon for flat foot surgery.

August 2014 progress notes at Dorn VA note the Veteran's complaints of chronic tingling/numbness on both feet.  

In May 2015, a nursing care management notes at Orangeburg VA state the Veteran reported he stands all day at his job; he has braces and sneaker, but is unable to wear these and work; he cannot run or walk; he needs to get off his feet because his feet hurt; he is taking Motrin and this is not helping; he is requesting an appointment with his primary care provider because he needs pain medication for his feet; and nonsteroidal anti-inflammatory drugs have not been effective.  

A June 2015 mental health medication management note at Orangeburg VA noted the Veteran's reports of feet pain; a negative electromyogram (EMG); he has been prescribed no more than nonsteroidal anti-inflammatory drugs; he saw the podiatrist in May 2014 and was given some braces which he does not like using, saying that it interferes with his job and chores at home; and he was laid off from work last week, as it is a seasonal job.

A Rating in Excess of 10 percent

The Veteran seeks a rating in excess of the current10 percent evaluation.  As stated earlier in this decision, a 30 percent evaluation is assigned for bilateral (20 percent for unilateral) severe acquired disabilities of the feet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The foregoing summary of the record shows that, although deformities such as hammertoe and hallux valgus, as well as callouses and pronation, were found by the January 2009 VA examiner, the Veteran's most recent VA examination in January 2013 specifically stated the Veteran did not have the above deformities, as well as not having claw foot, bilateral weak foot or any injury to the foot whatsoever.  In addition, no findings were made of pronation, callouses or swelling.  

Moreover, the March 2014 general examination at Orangeburg VA specifically noted that no pain in the bilateral arches with palpation was detected and further noted good range of motion in the feet and ankles. 

A 50 percent evaluation is assigned for bilateral (30 percent for unilateral) pronounced acquired disabilities of the feet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Neither the January 2009 nor the January 2013 VA examinations made findings of extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation.  Although the record contains the Veteran's reports that orthotics have not been effective, when prescribed Arizona braces and shoes in which to wear them in the May 2014 visit to Dorn VA, the Veteran later reported in June 2015 not that they were ineffective, but that he does not like using the braces, as they interfere with his job and tasks at home.

Bilateral Plantar Fasciitis From January 15, 2016

In January 2016, the Veteran underwent a VA examination for foot conditions including flatfoot.  The January 2016 VA examiner stated the diagnoses associated with the Veteran's disorder as bilateral flat foot and bilateral plantar fasciitis.  He noted the Veteran's descriptions of flare-ups as limiting lifting, prolonged standing and walking; and he avoids running and jumping.

The January 2016 VA examiner found pain on use of the feet and pain on manipulation of the feet, but no swelling or characteristic callouses.  There was no extreme tenderness of plantar surfaces.  He found decreased longitudinal arch height of one or both feet on weight-bearing, deformity (pronation, abduction, etc.) and marked pronation of both feet.  Neither foot was improved by orthopedic shoes or appliances.  The weight-bearing line does not fall over or medial to the great toe.  There was no "inward" bowing of the Achilles tendon (i.e., hind foot
valgus, with lateral deviation of the heel).  There was no marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation of one or both feet.  The Veteran did not have hammer toes or hallux valgus, as well as not having Morton's neuroma or metatarsalgia. Nor did he find the Veteran had hallux rigidus, claw foot, bilateral weak foot, or any injury.  No use of an assistive device was noted.

The January 2016 VA examiner found pain in both feet upon examination.  He further found functional loss to be pain on weight-bearing, disturbance of locomotion and interference with standing.  There was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.

The January 2016 VA examiner noted that May 2014 x-rays had revealed bilateral pes planus; no bony findings; joint spaces are maintained; and no soft tissue swelling.

He found functional impact on the Veteran's ability to work based on the Veteran's reports of not being to hold a job because he cannot be on his feet too long.  He noted that the Veteran reported he last worked in March 2015.  

In a June 2016 follow-up visit to Orangeburg VA, the Veteran reported chronic foot pain since boot camp and that he has tried various orthotic modalities with little to no results.   

A Rating in Excess of 30 percent

Once again, a 50 percent evaluation is assigned for bilateral (30 percent for unilateral) pronounced acquired disabilities of the feet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Although the January 2016 VA examiner found deformity,  marked pronation and ineffective orthotics, he specifically found no extreme tenderness of plantar surfaces, no marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation of one or both feet.  Moreover, no deformities were found.  Furthermore, once again, the Board notes that the record does not show that orthotics like the Arizona braces and shoes were not necessarily ineffective, but that the Veteran declined to use them because of discomfort or difficulties at home and work. 
	
TDIU

A finding of TDIU is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in and of itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in considering his or her service-connected disabilities, can perform the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and, if there is one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2).  A 70 percent evaluation is only required if no single disability is rated as 60 percent disabling.  See generally VA Fast Letter 13-13 (June 17, 2013).

The combined rating is achieved by "adding" the disability ratings together.  However, this is not a conventional addition of numerical values.  The efficiency of the individual for employment purposes is not reflected as a numerical value equivalent to the assigned disability rating; in terms of actual efficiency, the number will be lessened under the regulation.  However, VA recognizes that earning capacity is affected exponentially as a less severe service-connected disability is added to the most severe service-connected disability, thereby reflecting the ever-diminishing efficiency of the individual.  See 38 C.F.R. § 4.25.  

The Veteran is service-connected for PTSD (also claimed as nightmares and anxiety) at a 70 percent disability rating from December 2008 and for bilateral plantar fasciitis at a 30 percent disability rating from January 2016.   

From the application of the Combined Ratings Table (Table 1) in 38 C.F.R. § 4.25, the combination of the Veteran's above disability percentage ratings gives the Veteran a combined disability rating of 80 percent.  Under 38 C.F.R. § 4.16 (a), the Veteran's combined rating satisfies the regulatory threshold of a combined rating of 70 percent in order then to proceed with a further assessment as to the availability of a TDIU.  38 C.F.R. § 4.16 (a).  However, the Board must still determine from the medical record whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Because some of the Veteran earlier treatment notes in the appeal period relevant to this appeal assign a Global Assessment of Function (GAF) score under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; a child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers).  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

The Veteran's October 2015 Application for Increased Compensation Based on Unemployability (Form 21-8940) states in 2006 he became too disabled to work. 

The findings of treatment notes and VA examinations for the Veteran's bilateral plantar fasciitis have been set forth above and will be considered and referenced in the determination of the appropriateness of a TDIU.

A September 2006 visit to Orangeburg VA produced mental status examination as follows:  Appearance, grooming and hygiene:  adequate.  Behavior/ Psychomotor Activity:  no abnormalities noted.  Speech:  Normal rate and tone.  Attitude toward examiner:  cooperative.  Mood:  depressed and anxious.  Affect:  mildly constricted.  Thought Content:  appropriate.  Hallucinations: no.  Thought Processes:  linear, goal-directed.  Alert and oriented to person, place, time, and situation.  Attention and concentration:  good.  Short-term and long-term memory:  intact.  Insight: good.  Judgment: good.   Ability for abstract thinking: intact.

A Symptom Review revealed the following:  Sleep:  non-restorative; less than four hours and four to six hours.  Appetite: adequate.  Energy: fatigued.  Interests: isolative.  Irritability/anger: present.  Nightmares: present.  ETOH use: absent.  Drug use: absent.

The treatment provider diagnosed the Veteran with Axis I: PTSD and general anxiety disorder and assigned a GAF score of 50, indicating serious symptoms.  

The Veteran's November 2006, November 2008 and December 2008 mental status examination results at Orangeburg VA showed the following, with differences in the examinations as noted:  Alert, attending, cooperative, verbally interactive.  Mood: subdued, dysphoric, anxious irritable, angry.  Affect: full range (December 2008); also mildly restricted, labile (November 2006 and November 2008).  Speech: normal rate and tone, limited spontaneity.  Sleep: see above.  Appetite: good; also, fair (December 2008).  Energy: decreased.  Interests: decreased.  Thoughts: linear, goal directed, coherent.  Presence of psychotic thoughts:  No.  Presence of delusion thoughts: none/some persecutory thoughts.  Suicidal thoughts: No.  Suicidal plans: No.  Suicidal risk: No.   Homicidal thoughts:  No; also, yes, fleeting (December 2008).  Homicidal plans: No.  Homicidal risk: No.

Diagnoses in the examinations included PTSD with medical condition affecting psychological; pain disorder associated with both psychological and a general medical condition, with cannabis use/abuse.  GAF scores assigned were 44 and 45, indicating serious symptoms.

In January 2009, the Veteran's claims file was reviewed VA examination for an Initial Evaluation for PTSD at Dorn VA, in which the VA examiner diagnosed the Veteran with Axis I: PTSD and assigned a GAF score of 48, indicating serious symptoms.  

Mental status examination results showed the following:  Generally alert and oriented to person, place, month, year, and time.  Orientation to date was off by one day.  Thought process was linear.  History was adequate.  Affect was blunted.  Insight was demonstrated.  Spontaneous speech was fluent, grammatical and free of paraphasias.  Attention was intact.  Immediate recent and remote memory were intact.  He reported that he thinks other people are talking about him behind his back.  He denied any actual auditory hallucinations or visual hallucinations.  The veteran denied current suicidal or homicidal ideation.  

The January 2009 VA examiner noted the Veteran's report of PTSD symptoms as difficulty with sleep; reporting particular difficulty maintaining sleep; difficulty with flashbacks 10 times or more a month; intrusive thoughts on a daily basis; hypervigilance; exaggerated startle response to loud noises; difficulty being in crowds; anger; irritability; difficulty with trust; poor socialization; and being easily triggered by things in his environment.

The January 2009 VA examiner concluded that the Veteran is demonstrating moderate-to-severe impairment in functioning due to his symptoms of PTSD and the Veteran is competent to manage his own funds.  

The Veteran's January 2010, March 2010, September 2010, and January 2011 visits to Orangeburg VA produced the following mental status examination results, with differences in the examinations as noted:  Alert, attending, cooperative, verbally interactive.  Mood: subdued, dysphoric, anxious, irritable, angry.  Affect: mildly constricted, constricted, flat, blunted (January 2011); also full range and labile (January, March and September 2010).  Speech: normal rate and tone; also limited spontaneity (March 2010, September 2010 and January 2011).  Sleep: difficulties due to feet.  Appetite: good; also fair (January 2010).  Energy: increased.  Interests: increased.  Thoughts: linear, goal directed, coherent.  Presence of psychotic thoughts: No.  Presence of delusional thoughts: No.  Suicidal thoughts: No.  Suicidal plans: No.  Suicidal risk: No.  Homicidal thoughts: No.  Homicidal plans: No.  Homicidal risk: No.  Presence of substance abuse/dependence:  No.  

The examinations stated the Veteran's diagnosis as PTSD.  The January 2010 diagnosis was PTSD, dysthymic disorder, pain affecting both psychological and a general medical condition.  The examinations assigned GAF scores of 42 and 44, indicating serious symptoms.

An August 2011 mental health outpatient note at Orangeburg VA showed only the following few results of the Veteran mental status examination:  Alert, attending, cooperative, verbally interactive.  Mood:  subdued, dysphoric, anxious, irritable, angry.  Affect: full range, labile.  The treatment provider diagnosed the Veteran with PTSD, chronic, severe; pain affecting psychological with depression, increasing to major proportion.

A December 2011 mental health outpatient note at Orangeburg VA showed the following mental status examination results:  Alert, attending, cooperative, verbally interactive.  Mood: dysphoric, anxious, irritable, angry.  Affect: full range, labile.  Speech: limited spontaneity.  Sleep: difficulties due to feet.  Appetite: good.  Energy: increased.  Interests: increased.  Thoughts: linear, goal directed, coherent.  Presence of psychotic thoughts: No.  Presence of delusional thoughts: No.  Suicidal thoughts: No.  Suicidal plans: No.  Suicidal risk: No.  Homicidal thoughts: No.  Homicidal plans: No.  Homicidal risk: No.  Presence of substance abuse/dependence:  No.  

The treatment provider diagnosed the Veteran with PTSD, chronic, severe; "pain affecting psych[ological]."  He assigned a GAF score of 44, indicating serious symptoms.

August 2012 progress notes at Charleston VA show mental status examination results state the following:  Appearance, grooming and hygiene:  Neatly dressed and groomed with good personal hygiene.  Behavior:  Cooperative.  Psychomotor Activity: No psychomotor agitation or retardation.  Speech:  Normal rate, volume and prosody.  Mood:  Anxious and irritable.  Affect:  Constricted.  Thought Content:  No suicidal or homicidal ideas.  Hallucinations and/or Delusions: None.  Thought Processes:  Logical.  Memory and Orientation:  Alert and oriented to person, place, time, and situation.  Attention and concentration:  Intact.  Short-term and long-term memory:  Grossly intact.  Insight:  Fair.  

The treatment provider gave a diagnosis of Axis I:  PTSD, with a GAF score of 45, indicating serious symptoms.

At an October 2012 VA examination for PTSD at Dorn VA,  the VA examiner identified occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Additionally, he noted the Veteran reported he last worked in 2007, stating he tried a factory job at that time but could not physically tolerate it.

The October 2012 VA examiner identified symptoms of depressed mood; anxiety; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a work-like setting; and impaired impulse control such as unprovoked irritability with periods of violence.  

The October 2012 VA examiner stated an Axis I diagnosis of PTSD and a GAF score of 47, indicating serious symptoms.

The Board notes that regarding the Veteran's bilateral plantar fasciitis, in the Veteran latest VA examination, the January 2013 VA examiner made a specific finding that the Veteran's foot disorder did not impact his ability to work.

October 2012, February 2013, March 2013, February 2014, and June 2014 mental health notes at Charleston VA produced the following mental status examination results, with differences as noted:  Appearance: Alert.  Activity: Normal; also, walks with discomfort/difficulty (February and March 2013).  Orientation: Oriented to person, place, time, and situation.  Memory: Intact.  Fund of Knowledge: Adequate.  Speech: Regular rate and rhythm; also, increased rate (February 2013).  Thought Processes:  Mildly constricted (October 2012); preoccupied, negative (February 2013); Logical (February 2014).  Mood:  Mildly depressed (October 2012); moderately depressed (February 2013); currently euthymic (February and June 2014); disaffected (March 2013).  Affect: Mildly irritable (October 2012); irritable (February and March 2013); laid back, well-modulated (February 2014); appropriate (June 2014).  Suicidal and/or Homicidal Ideation: Denies all currently.  Perceptions: No evidences of psychosis.  Insight and Judgment: Currently adequate.

The treatment providers diagnosed the Veteran with PTSD; major depression; also cannabis abuse (June 2014).   The February and March 2013 diagnoses included Axis IV:  Moderate stressors.  Each assigned a GAF score of 54, indicating moderate symptoms.

An October 2014 visit to Orangeburg VA produced mental status examination as follows:  Appearance, grooming and hygiene:  adequate.  Behavior/ Psychomotor Activity:  no abnormalities noted.  Speech:  monotone.  Attitude toward examiner:  guarded.  Mood:  euthymic.  Affect:  constricted.  Thought Content:  appropriate.  Hallucinations: no.  Thought Process:  goal-directed.  Alert and oriented to person, place, time, and situation.  Attention and concentration:  good.  Short-term and long-term memory:  intact.  Insight: good.  Judgment: good.   Ability for abstract thinking: intact.

A Symptom Review revealed the following:  Sleep:  non-restorative.  Appetite: poor.  Energy: adequate.  Interests: isolative.  Irritability/anger: absent.  Depressive/anxiety symptoms:  present.  Nightmares: absent.  Flashbacks:  absent.  ETOH use: absent.  The treatment provider diagnosed the Veteran with PTSD.

A January 2015 VA examination for PTSD stated diagnoses of PTSD and cannabis use disorder.  The January 2015 VA examiner identified occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

He further identified the following PTSD symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  He added that the Veteran is capable of managing his financial affairs.  

In May 2015, the Veteran was diagnosed at Orangeburg VA with Axis I:  PTSD.  In June 2015 and September 2015, he was diagnosed with adjustment disorder and insomnia disorder, respectively.  Both mental status examination results showed the following:  Appearance: adequate.  Behavior/psychomotor activity: no abnormalities noted.  Speech: monotone.  Attitude toward examiner: guarded.  Mood: euthymic.  Affect: constricted.  Hallucinations: No.  Thought process: goal-directed.  Thought content: appropriate.  Suicidal ideation: absent.  Homicidal ideation: absent.  Oriented to person, place, time, and situation.  Memory: short term memory: intact.  Long term memory: intact.  Concentration/Attention: good.  Impulse control: good.  Insight: good.  Judgment: good.  Ability for abstract thinking: intact.

A Symptom Review revealed the following:  Sleep:  non-restorative; less than four hours Appetite: poor.  Energy: adequate.  Interests: isolative.  Irritability/anger: absent.  Depressive/anxiety symptoms: present.  Nightmares: absent.  Flashbacks: absent.  ETOH use: absent.

The Board notes that, in the Veteran's January 2016 VA examination for foot conditions, the January 2016 VA examiner found functional loss to be pain on weight-bearing, disturbance of locomotion and interference with standing.   He added that there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  However, in assessing functional impact of the Veteran's disorder on his ability to work, the January 2016 VA examiner only made reference to the Veteran's reports of being unable to hold a job because he cannot be on his feet too long.

At Orangeburg VA in July 2016, the Veteran was diagnosed with PTSD, chronic; insomnia; cannabis use disorder with mood disorder; and foot pain.  Mental status examination results showed the following:  Appearance, Grooming, and Hygiene: neat, clean, casual.  Behavior: cooperative.  Psychomotor Activity: none.  Speech: normal rate and tone.  Mood: irritable.  Affect: restricted.  Thought Content: no delusions, no audio/visual hallucinations, no suicidal, no homicidal thoughts, no obsessions, no preoccupation with violence.  Hallucinations and/or Delusions: denies.  Thought Processes: appropriate rate of thoughts appropriate, logical, able to reason abstractly.  Associations: intact.  Memory/Orientation: intact.  Concentration: intact.  Fund of knowledge/Estimate of Intelligence: Good.  Language: able to name objects/repeat phases.  Judgment: fair.  Insight: fair.

The foregoing summary of the record indicates that the Veteran's functional impairment, as found by the January 2009 VA examiner, was moderate-to-severe impairment in functioning due to PTSD symptoms.  The symptoms identified by the October 2012 VA examiner supported the conclusion that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's most recent VA examination in January 2015 showed occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Other than, in effect, indicating improvement, the conclusions of the VA examiners specifically point to deficiencies in performance; occasional decrease in efficiency; only intermittent periods of the inability to perform; and, although in January 2009 moderate-to-severe impairment was identified, by January 2015 the Veteran was viewed as "generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  
 
Moreover, specific findings in the mental status examinations in the above VA examinations, as well as the ongoing treatment notes, consistently show that the Veteran's mood and affect have been most consistently impacted by PTSD symptoms; energy and speech have been somewhat variable; and sleep has been affected by feet pain.  GAF scores have ranged between 42 and 54, indicating severe and moderate symptoms.  However, in other essential functional areas, particularly as they relate to efficiency in the work place, such as behavior, thought processes, thought content, orientation, memory, concentration, and even personal appearance, the results were "intact," "no abnormalities" or, at the very least, "adequate."   Additionally, as stated earlier in this decision, the January 2013 VA examiner for feet found the Veteran's foot disorder did not impact his ability to work; contra the January 2016 VA examiner found functional loss to be pain on weight-bearing, disturbance of locomotion and interference with standing.  

The overall findings for feet and PTSD do suggest a disability picture indicating that the Veteran or a person similarly situated, trained and educated is precluded by incapacity from securing and maintaining a substantially gainful occupation.  More specifically, consistent reports by the Veteran of feet pain and the inability to stand or walk for sufficient periods while working and findings upon examination indicating some pain and inhibited movement as well as the functional impairments attributable to the Veteran's PTSD would preclude even sedentary work. 

Conclusion 

The Board has carefully reviewed and considered the Veteran's January 2013 Statement in Support of Claim and the statement accompanying his October 2014 VA Appeals Form 9, as well as his reports to treatment providers as they have appeared throughout the record.  All of these have helped the Board in understanding better the nature and development of the Veteran's disorders and how they have affected him.  

For the reasons already stated in this decision and based on the findings of the several VA examiners, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to indicate the criteria for a disability rating under Diagnostic Code 5276 beyond 10 percent prior to January 15, 2016 or which indicate that the assigned rating schedule at 30 percent from January 15, 2016  is inadequate and does not reasonably contemplate the level of severity and symptomatology of the Veteran's service-connected disability.     

For the reasons already stated  in this decision and based on the findings  pertaining to the Veteran's foot disorder and PTSD, discussed at length above, the Board further finds that the evidence reflects that the evidence is in equipoise as to whether the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment.  In resolving all doubt in the Veteran's behalf TDIU is warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent prior to January 15, 2016 for bilateral plantar fasciitis is denied.

Entitlement to an increased rating in excess of 30 percent from January 15, 2016 for bilateral plantar fasciitis is denied.

Entitlement to a TDIU is granted.




____________________________________________
M. H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


